PER CURIAM.
On August 11, 1992 the Appellant was sentenced to two years of community control to be followed by a term of probation of fifteen years. On May 28,1996 the appellant noticed a motion for early termination of probation. At the hearing, evidence was introduced to establish that the appellant had been a model probationer and that he deserved to have his probation terminated. After conducting a thorough evidentiary hearing, the trial court concluded that under the provisions of Section 948.04, Florida Statutes, it did not have jurisdiction to terminate a probationary period imposed for a violation of Florida Statute, Chapter 794. The appel-lee properly concedes that this was error. Arriaga v. State, 666 So.2d 949 (Fla. 4th DCA 1996); Jones v. State, 666 So.2d 191 (Fla. 2d DCA 1995); Baker v. State, 619 So.2d 411 (Fla. 2d DCA 1993).
*392We decline the appellant’s invitation to terminate his probation and remand to the trial court for a ruling on the merits of the motion in question.
Reversed.